Title: To Thomas Jefferson from William Cabell Rives, 13 May 1826
From: Rives, William Cabell
To: Jefferson, Thomas


Dear Sir,
Washington
May 13th 1826.
I have now the satisfaction to inform you that the Bill, for remitting the duties demanded of the university, has passed the Senate, & has probably, by this time, received it’s consummation as a law by the signature of the President. The committee of the Senate, to which the Bill was referred, reported it with an amendment, the object of which was to provide for another case supposed by the committee to be precisely analogous; but as this case seemed to us to depend upon somewhat different principles from our’s, & there was reason to apprehend that it’s incorporation might jeopardise the ultimate fate of the Bill, or, at least, produce farther delay in it’s passage, we prevailed upon the committee to consent to the rejection of the amendment, & the Bill then passed, in its original shape, without opposition.—As you informed me in your last letter, that the Bonds for the duties do not become due until after the middle of this month, I hope, notwithstanding the vexatious delays which have occurred in the progress of this business, it has been consummated in time to relieve you from any call for payment.—I send you a copy of the Bill, from which you will see the amount of duties directed to be refunded is $394.32. This is the full amount of duties paid on the 31 cases of marble for the use of the university, (including as well the 19 cases of marble squares, as the 12 of marble bases), altho’ I perceive in your letter addressed to us you put down the amount of duties paid, at $658.32. your mistake arose from inadvertently consolidating the freight with the duties, as is shewn in the following statement.—The whole freight upon the 31 cases for the Unvty, & the 6 cases for yourself was$330.00of which your portion for the six cases of mantels, is66.00leaving, for the freight upon the 31 cases for the Unsty the sum$264.00add the amount of duties paid on the 31 cases394.32& it gives the amount stated in your letter$658.32Deduct the freight upon the 31 cases, as above264.00& it gives the amount contained in the Bill$394.32I avail myself of the occasion to mention to you, as another matter connected with the interest of the University, that, upon a representation lately made to me by Mr. Brockenbrough, I renewed the application to the Postmaster-general for a distinct post-office at the University, which he has, at length, granted, & given the necessary directions for it’s establishment.As I expect to return to Albemarle in the course of a few days, I have thought it better to retain the papers you sent me, relating to the subject of the duties, in my personal custody, rather than commit them to the uncertainty & hazard of transmission by mail.—I beg you to accept the assurances of my high respect for your person, & most cordial wishes for your health & happiness.—W. C. Rives